Exhibit 99.1 NEWS RELEASE For Immediate Release November 20, 2007 AINSWORTH LUMBER CO. LTD. (TSX: ANS) AINSWORTH ANNOUNCES CURTAILMENT AT Ainsworth Lumber Co. Ltd. today announced that it plans to take an extended holiday curtailment at its oriented strand board (OSB) mill in 100 Mile House, British Columbia from December 20, 2007 through January 1, 2008 due to a decline in orders. Ainsworth Lumber Co. Ltd. Suite 3194, Bentall 4 P.O. Box 49307 1055 Dunsmuir Street Vancouver, B.C. V7X 1L3 Telephone: 604-661-3200 Facsimile: 604-661-3201 www.ainsworth.ca Contact: Bruce Rose, General Manager – Corporate Development bruce.rose@ainsworth.ca
